AFFIRM; and Opinion Filed June 21, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01043-CR
                                        No. 05-18-01044-CR
                           DEMARCUS WAYNE ALLEN, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F17-40160-M, F17-47030-M

                              MEMORANDUM OPINION
                            Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Molberg
        Appellant Demarcus Wayne Allen waived a jury trial, pleaded guilty to two burglary of a

habitation offenses, and pleaded true to two enhancement paragraphs contained in the indictments.

After finding appellant guilty and the enhancement paragraphs true, the trial court sentenced him

to twenty-five years’ imprisonment in each case.

        On appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,
but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgments.




                                                   /Ken Molberg/
                                                   KEN MOLBERG
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

181043F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DEMARCUS WAYNE ALLEN, Appellant                      On Appeal from the 194th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-01043-CR         V.                        Trial Court Cause No. F17-40160-M.
                                                      Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                         Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2019.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DEMARCUS WAYNE ALLEN, Appellant                      On Appeal from the 194th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-01044-CR         V.                        Trial Court Cause No. F17-47030-M.
                                                      Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                         Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2019.




                                                –4–